Exhibit 10.4

 

Execution Version

 

WAIVER AND CONSENT

 

WAIVER AND CONSENT under the Credit Agreement referred to below, dated as of
May 16, 2014 (this “Consent”), among THE HERTZ CORPORATION, a Delaware
corporation (together with its successors and assigns, the “Parent Borrower”),
HERTZ EQUIPMENT RENTAL CORPORATION (“HERC”), the Canadian Borrowers (as defined
in the Credit Agreement) parties hereto, the several banks and financial
institutions parties hereto as Lenders and the Administrative Agent (as defined
below).

 

RECITALS

 

WHEREAS, each of the Parent Borrower and HERC is party to that certain Credit
Agreement, dated as of March 11, 2011 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Parent Borrower, HERC, the Canadian Borrowers, the several banks and
other financial institutions from time to time parties thereto (the “Lenders”),
DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent and collateral agent
for the Lenders, DEUTSCHE BANK AG CANADA BRANCH, as Canadian agent and Canadian
collateral agent for the Lenders, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
co-collateral agent for the Lenders and the other parties thereto;

 

WHEREAS, the Parent Borrower has requested that the Lenders consent to extend
the date for delivery of the March 2014 Quarterly Financial Statements (as
defined below) and certain other information required pursuant to Sections 7.1
and 7.2 of the Credit Agreement;

 

WHEREAS, the Parent Borrower has requested that the Lenders waive any Default,
Specified Default or Event of Default that may arise directly or indirectly from
or in connection with the failure to deliver the March 2014 Quarterly Financial
Statements (and any certificates and other information required to be delivered
concurrently therewith) on or prior to the Extended Delivery Date (as defined
below) to the Lenders or in accordance with any agreement or condition relating
to other Indebtedness of the Parent Borrower and its Subsidiaries;

 

WHEREAS, pursuant to Section 7.1 of the Credit Agreement the Parent Borrower
delivered annual and quarterly financial statements of the Parent Borrower and
its consolidated Subsidiaries from time to time on or prior to the date hereof
(collectively, the “Previous THC Financial Statements”);

 

WHEREAS, as part of the process of completing the March 2014 Quarterly Financial
Statements, the Parent Borrower is reviewing the Previous THC Financial
Statements;

 

WHEREAS, the Parent Borrower does not currently know what action, if any, will
be required to be taken as a result of such review, which has not yet been
completed; however, it is possible that the Parent Borrower may restate one or
more of the Previous THC Financial Statements and one or more financial
statements or other financial information relating to any Subsidiary of the
Parent Borrower (such a restatement, if it were to occur, the “Restatement”);

 

WHEREAS, the Parent Borrower has requested that the Lenders waive any Default,

 

--------------------------------------------------------------------------------


 

Specified Default or Event of Default (as such terms are defined in the Credit
Agreement) that may arise as a result of or in connection with the Restatement,
if any, or any action taken or any failure to take action while any such
Default, Specified Default or Event of Default was continuing to the extent such
action or failure to take action would have been permitted but for the existence
of such Default, Specified Default or Event of Default;

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.                                           Defined Terms.  Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

 

Section 2.                                           Waiver and Consent.

 

(a)                                 The Lenders hereby agree that,
notwithstanding anything to the contrary in the Loan Documents, the quarterly
financial statements required to be delivered under Section 7.1(b) for the
Parent Borrower’s fiscal quarter ended March 31, 2014 (the “March 2014 Quarterly
Financial Statements”) and the certificates and other information required by
Sections 7.1 and 7.2 to be delivered concurrently therewith need not be
delivered on or prior to June 15, 2014 (such date, the “Extended Delivery
Date”).

 

(b)                                 So long as the March 2014 Quarterly
Financial Statements and the certificates and other information required to be
delivered in connection therewith to the Lenders under the Credit Agreement are
delivered on or prior to the Extended Delivery Date, the Lenders hereby waive
any existing or future Default, Specified Default or Event of Default that may
arise directly or indirectly (i) as a result of or in connection with the
failure to deliver any of the March 2014 Quarterly Financial Statements, such
certificates or other information, or (ii) under Section 9(e) of the Credit
Agreement in connection with any failure to file or deliver quarterly reports
pursuant to Section 13(a) or Section 15(d) of the Exchange Act, the March 2014
Quarterly Financial Statements, or any financial statements or other financial
information of the Parent Borrower or any of its Subsidiaries, in each case for
the fiscal quarter ended March 31, 2014 (and any certificates and other
information concurrently therewith) in accordance with any agreement or
condition relating to any other Indebtedness.

 

(c)                                  The Lenders hereby waive, from the Consent
Effective Date until the Extended Delivery Date, any Default, Specified Default
or Event of Default that may arise, directly or indirectly, as a result of or in
connection with the Restatement, if any, or any action taken or any failure to
take action while any such Default, Specified Default or Event of Default was
continuing to the extent such action or failure to take action would have been
permitted but for the existence of such Default, Specified Default or Event of
Default, including without limitation any Default, Specified Default or Event of
Default that may arise directly or indirectly (i) from any breach of the
representations and warranties contained in Section 5.7 of the Credit Agreement
or of any other representations and warranties contained in the Loan Documents,
(ii) from any request for any Extension or Credit under the Credit Agreement
after the occurrence and during the continuance of any such Default, Specified
Default or Event of Default, (iii) from any failure to comply with any covenant
or other obligation under Sections 7.1 and 7.2 of the

 

2

--------------------------------------------------------------------------------


 

Credit Agreement or with any other covenants and conditions in the Loan
Documents and (iv) under Section 9(e) of the Credit Agreement or otherwise under
Section 9 of the Credit Agreement, in each case as a result of or in connection
with the Restatement, if any.  Notwithstanding the foregoing, the waiver in this
Section 2(c) is a limited waiver for the period ending on the Extended Delivery
Date and for the avoidance of doubt, after the Extended Delivery Date, unless
otherwise waived, no such Default, Specified Default or Event of Default that
arises directly or indirectly from the Restatement shall be deemed waived
pursuant to this Section 2(c).

 

(d)                                 For the avoidance of doubt, until the
Extended Delivery Date (i) each Lender shall continue to honor notices for
Borrowing and L/C Requests delivered in compliance with the Credit Agreement
notwithstanding the occurrence or continuation of the events described in this
Section 2 and (ii) no Loan Party shall be required to deliver any notice
pursuant to Section 7.7 of the Credit Agreement or otherwise in connection with
the occurrence or continuation of the events described in this Section 2.

 

Section 3.                                           Conditions to Effectiveness
of Consent.  This Consent shall become effective on the date (such date, if any,
the “Consent Effective Date”) the Administrative Agent shall have received this
Consent executed and delivered by a duly authorized officer of the Parent
Borrower and the requisite Lenders set forth in Section 11.1 of the Credit
Agreement.  The Administrative Agent shall give prompt notice in writing to the
Parent Borrower of the occurrence of the Consent Effective Date.

 

Section 4.                                           Effects on Loan Documents;
Acknowledgement.

 

(a)                                 Except as expressly set forth herein, this
Consent (i) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent or the Loan Parties under the Credit
Agreement or any other Loan Document, and (ii) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or any other Loan Document.  Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Loan Document is hereby ratified and re-affirmed in all respects and shall
continue in full force and effect as modified hereby and nothing herein can or
may be construed as a novation thereof.  Each Loan Party reaffirms on the
Consent Effective Date its obligations under the Loan Documents to which it is
party and the validity, enforceability and perfection of the Liens granted by it
pursuant to the Security Documents.  This Consent shall constitute a Loan
Document for purposes of the Credit Agreement and from and after the Consent
Effective Date, all references to the Credit Agreement in any Loan Document and
all references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, shall,
unless expressly provided otherwise, refer to the Credit Agreement as modified
by this Consent.

 

(b)                                 For the avoidance of doubt, this Consent
does not constitute an acknowledgement by the Parent Borrower or its
Subsidiaries that a Restatement, if any, would result in a Default, Specified
Default or Event of Default under the Loan Documents and the Parent Borrower and
its Subsidiaries reserve all of their respective rights under the Loan Documents
in connection

 

3

--------------------------------------------------------------------------------


 

therewith.

 

Section 5.                                           Expenses.  The Parent
Borrower agrees to pay or reimburse the Administrative Agent for (1) all of its
reasonable out-of-pocket costs and expenses incurred in connection with this
Consent, any other documents prepared in connection herewith and the
transactions contemplated hereby, and (2) the reasonable fees, charges and
disbursements of Latham & Watkins LLP, as counsel to the Administrative Agent.

 

Section 6.                                           Counterparts.  This Consent
may be executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original, but all of which when taken together shall constitute
a single instrument.  Delivery of an executed counterpart of a signature page of
this Consent by facsimile or any other electronic transmission shall be
effective as delivery of a manually executed counterpart hereof.

 

Section 7.                                           Applicable Law.  THIS
CONSENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS CONSENT SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF
LAWS THEREOF, TO THE EXTENT THAT THE SAME ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION.

 

Section 8.                                           Headings.  The headings of
this Consent are for purposes of reference only and shall not limit or otherwise
affect the meaning hereof.

 

[Remainder of page intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Consent to be
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

 

 

THE HERTZ CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name:

R. Scott Massengill

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

HERTZ EQUIPMENT RENTAL CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name:

R. Scott Massengill

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

MATTHEWS EQUIPMENT LIMITED

 

 

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name:

R. Scott Massengill

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

WESTERN SHUT-DOWN (1995) LIMITED

 

 

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name:

R. Scott Massengill

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

HERTZ CANADA EQUIPMENT RENTAL
PARTNERSHIP, BY ITS MANAGING PARTNER,
MATTHEWS EQUIPMENT LIMITED

 

 

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name:

R. Scott Massengill

 

 

Title:

Treasurer

 

--------------------------------------------------------------------------------


 

 

Acknowledged and Agreed:

 

 

 

 

 

HERTZ INVESTORS, INC.

 

 

 

 

 

By:

/s/ Kelly Shyroc

 

 

Name:

Kelly Shyroc

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

 

HERTZ CAR SALES LLC

 

HERTZ CLAIM MANAGEMENT CORPORATION

 

HCM MARKETING CORPORATION

 

HERTZ LOCAL EDITION CORP.

 

HERTZ LOCAL EDITION TRANSPORTING, INC.

 

HERTZ GLOBAL SERVICES CORPORATION

 

HERTZ SYSTEM, INC.

 

HERTZ TECHNOLOGIES, INC.

 

HERTZ TRANSPORTING, INC.

 

HERTZ ENTERTAINMENT SERVICES CORPORATION

 

SMARTZ VEHICLE RENTAL CORPORATION

 

CINELEASE HOLDINGS, INC.

 

CINELEASE, INC.

 

CINELEASE, LLC

 

DONLEN CORPORATION

 

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

 

DOLLAR RENT A CAR, INC.

 

DTG OPERATIONS, INC.

 

DTG SUPPLY, INC.

 

THRIFTY, INC.

 

THRIFTY CAR SALES, INC.

 

THRIFTY INSURANCE AGENCY, INC.

 

TRAC ASIA PACIFIC, INC.

 

THRIFTY RENT-A-CAR SYSTEM, INC.

 

FIREFLY RENT A CAR LLC

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name:

R. Scott Massengill

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

DONLEN CORPORATION

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name:

R. Scott Massengill

 

 

Title:

Assistant Treasurer

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Administrative Agent, Collateral Agent and a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Peter Cucchiara

 

 

Name:

Peter Cucchiara

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Kirk L. Tashjian

 

 

Name:

Kirk L. Tashjian

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, CANADA BRANCH,

 

as Canadian Agent and a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Paul Uffelmann

 

 

Name:

Paul Uffelmann

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ David Gynn

 

 

Name:

David Gynn

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------